Citation Nr: 0812851	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Ehlers-Danlos 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
femur fracture.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right inferior pubic ramus fracture. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability. 

7.  Entitlement to service connection for right foot 
disability.

8.  Entitlement to service connection for left foot 
disability.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1956 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the case was transferred 
to the RO in Albuquerque, New Mexico in July 2002, but was 
returned to the Phoenix RO in January 2003.

In a December 2007 statement, the veteran withdrew his 
request for a Board hearing. 

The issues of service connection for right and left foot 
disability, as well as for Ehlers-Danlos disease, right and 
left knee disability, residuals of a left femur fracture, 
residuals of a right inferior pubic ramus fracture, and 
psychiatric disability on a de novo basis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in December 1987 
denied service connection for Ehlers-Danlos disease.

2.  Evidence received since the December 1987 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for Ehlers-Danlos disease. 

3.  An unappealed rating decision dated in January 1987 
denied service connection for right knee disability.

4.  Evidence received since the January 1987 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for right knee disability. 

5.  An unappealed rating decision dated in January 1987 
denied service connection for left knee disability.

6.  An unappealed December 1987 rating decision continued the 
denial of service connection for left knee disability.

7.  Evidence received since the December 1987 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for left knee disability. 

8.  An unappealed rating decision dated in December 1987 
denied service connection for residuals of a left femur 
fracture.

9.  Evidence received since the December 1987 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for residuals of a left femur fracture. 

10.  An unappealed rating decision dated in December 1987 
denied service connection for residuals of a right inferior 
pubic ramus fracture.

11.  Evidence received since the December 1987 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for residuals of a right inferior pubic 
ramus fracture. 

12.  An unappealed rating decision dated in January 1987 
denied service connection for psychiatric disability.

13.  Evidence received since the January 1987 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for psychiatric disability. 


CONCLUSIONS OF LAW

1.  The January 1987 and December 1987 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.204(b) (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for Ehlers-Danlos 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001). 

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001). 

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
left femur fracture.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001). 

6.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
right inferior pubic ramus fracture.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001). 

7.  New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of "new and material" evidence, was recently 
amended in August 2001.  That amendment, however, is 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claims in this 
appeal were filed in September 2000 and June 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
appeal, evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The pertinent evidence of record available at the time of 
both the January 1987 and December 1987 rating decisions 
included service medical records documenting that at his 
February 1956 enlistment examination, the veteran evidenced 
no orthopedic abnormalities other than pes planus; he did 
have a scar located on the left knee.  

The service records show that in March 1956 he was seen for 
complaints of bilateral knee pain.  Physical examination 
revealed hyperelastic skin over the knees, and hypermobile 
joints.  In April 1956 the complaints and clinical findings 
were attributed to Ehlers-Danlos disease, and he was 
recommended for discharge; the veteran at that time reported 
that he had had hypermobile joints all of his life.  His 
service department declined the discharge recommendation.  

The service medical records show that in June 1956, he 
presented with a one-month history of bilateral thigh pain.  
X-ray studies revealed a fatigue fracture in the left femur 
and of the right inferior pubic ramus.  The veteran remained 
hospitalized until September 1956, and was diagnosed with 
simple fatigue fracture of the left femur and fatigue 
fracture of the right inferior pubic ramus, both considered 
to have existed prior to service.  Following that period of 
hospitalization, he continued to experience left leg and 
right pubic ramus problems, and was re-evaluated in November 
1956.  At that time, he reported injuring his left knee on 
one occasion prior to service.  On examination, he was noted 
to be asymptomatic, and his diagnoses were changed to Ehlers-
Danlos disease, considered to have existed prior to service.

With respect to psychiatric complaints, the service records 
show that he reported to sick call in October 1956 for 
nervousness; an associated disorder was not diagnosed.

The evidence previously considered also included private 
medical records for October 1973 to April 1986 showing that 
he injured his knees in a motor vehicle accident in 1977, and 
that he continued throughout the years to report knee and hip 
problems.  An October 1986 entry acknowledges the service 
diagnosis of Ehlers-Danlos syndrome, but indicated that the 
veteran had probable osteoarthritis of the knees.

With respect to psychiatric disability, the private records 
document complaints including anxiety and depression, with 
associated diagnoses such as depressive neurosis and chronic 
depression.  The records describe situational factors in 
connection with the psychiatric symptoms, but do not refer to 
the onset or etiology, other than in a March 1976 entry 
noting that the current symptoms began around 1970.

Analysis

The veteran's claims for service connection for psychiatric 
and right knee disabilities were denied in a January 1987 
rating decision.  His claim for service connection for left 
knee disability was denied in January 1987 and December 1987 
rating decisions.  His claims for service connection for 
Ehlers-Danlos disease, residuals of a left femur fracture, 
and residuals of a right inferior pubic ramus fracture were 
denied in a December 1987 rating decision.  The veteran was 
advised of the January 1987 and December 1987 rating 
decisions, and of his appellate rights with respect thereto, 
but did not appeal either decision.  Both rating decisions 
are therefore final; the veteran does not contend otherwise.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  As a result, service connection for the above 
disorders may now be considered on the merits only if new and 
material evidence has been received since the time of the 
relevant prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

I.  Ehlers-Danlos disease

Pertinent evidence added to the record following the December 
1987 rating decision includes, inter alia, private medical 
records for September 1975 to June 2002.  Those records 
document continued complaints of hip and bilateral knee pain, 
but do not mention Ehlers-Danlos disease.  A June 1988 entry 
notes the presence of left knee pain and indicates that the 
veteran's lower extremities manifested skin changes 
reminiscent of scleroderma.  The records appear to indicate 
that osteoarthritis was present in both knees.  

The newly added evidence also includes a June 2001 
correspondence from J.G.  He indicates that he has known the 
veteran since before service, and that the veteran had always 
appeared sickly.  He explains that, to his understanding, the 
veteran had lower extremity problems in service, and that he 
personally observed the veteran since service experiencing 
lower extremity problems.

In the Board's opinion, the above evidence is not only new, 
but material, as it supplies evidence that is germane to the 
veteran's claim and which was not previously of record, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Mr. G.'s statement in 
particular provides corroborative evidence of a continuity of 
lower extremity symptomatology strikingly similar to that 
manifested in service which was attributed then to Ehlers-
Danlos disease.  The veteran's claim for service connection 
for Ehlers-Danlos disease is therefore reopened. 

II.  Right and left knee disorders

Pertinent evidence added to the record following the January 
1987 rating decision (for the right knee) and the December 
1987 rating decision (for the left knee) includes, inter 
alia, private medical records for September 1975 to June 2002 
documenting continued complaints of bilateral knee pain, with 
the suggestion that osteoarthritis was present in both knees.  

The newly added evidence also includes the June 2001 
correspondence from Mr. J.G. who, as already noted, 
personally observed the veteran since service with problems 
involving the lower extremities.

As with the Ehlers-Danlos disease issue, the Board finds that 
the above evidence is new and material, inasmuch as it tends 
to show continued symptomatology affecting the knees since 
service.  The evidence is germane to the veteran's claims, 
was not previously of record, bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The veteran's claims for service connection for 
right and left knee disabilities is reopened. 

III.  Fractures of the left femur and right inferior pubic 
ramus

The pertinent evidence added to the record following the 
December 1987 rating decision includes that discussed in the 
prior sections, namely private medical records for September 
1975 to June 2002 and Mr. G's statement.  As to the records, 
they show complaints of hip and left lower extremity 
problems.  Mr. G. addressed his observations of the veteran's 
lower extremity problems in the years following service.  The 
Board finds Mr. G's observations in particular specific 
enough to the anatomical regions at issue to constitute new 
and material evidence.  The evidence was not previously of 
record, bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  The veteran's claims 
for service connection for residuals of a left femur fracture 
and residuals of a right inferior pubic ramus fracture are 
reopened.

IV.  Psychiatric disability

Pertinent evidence added to the record following the January 
1987 rating decision includes, inter alia, a July 2002 
statement by B.A., and the veteran's statements submitted in 
connection with this appeal.  Ms. A. indicates that she was 
aware of the veteran's use of prescription anti-depressive 
medication since first meeting him as early as 1957.  She 
also noted that he would appear depressed to her.
 
In his statements, the veteran contends that he began 
experiencing depression and anxiety in service from the 
circumstances surrounding his medical problems.  He also 
maintains that the same feelings of depression persisted 
until the present.

The Board finds that the above evidence is new and material.  
Presuming its credibility at this stage, it tends to show the 
onset of pertinent symptoms in service with continued 
symptomatology since service.  The evidence is clearly 
germane to the veteran's claim, was not previously of record, 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim for 
service connection for psychiatric disability is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for Ehlers-Danlos disease is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for right knee disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for left knee disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for residuals of a left 
femur fracture is granted. 

New and material evidence having been received, reopening of 
the claim for service connection for residuals of a right 
inferior pubic ramus fracture is granted.

New and material evidence having been received, reopening of 
the claim for service connection for psychiatric disability 
is granted. 


REMAND

With respect to his reopened claims, the veteran contends 
that he actually did not manifest any lower extremity 
problems prior to service, and first noticed such problems 
during service.  As to his psychiatric disability, he 
maintains that he began experiencing associated symptoms 
during service.

As already mentioned, no relevant orthopedic condition was 
noted during his service entrance examination.  Applicable 
law provides that every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in examination reports are considered as 
"noted."  38 C.F.R. § 3.304(b).

VA's Office of General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
appellant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The record shows that the veteran attended a VA orthopedic 
examination in October 2003.  The examiner noted the service 
complaints of pain in the thigh and knee regions, and noted 
that the veteran still reported left leg and knee problems.  
After examining the veteran, the examiner indicated that he 
would render a diagnosis as to the left knee and left femur 
conditions after X-ray studies were obtained, and that the 
reports would answer the question regarding whether any 
current findings are related to the fatigue fracture in 
service.  In an addendum to the examination report 
(apparently after the X-ray studies were obtained), the 
examiner wrote "NO-NONE" in response to the question.  The 
examiner also indicated, in response to the question of 
whether there was permanent aggravation of any joint 
manifestations of Ehlers-Danlos syndrome shown in service, 
"NO-NONE."

The Board first notes that the X-ray studies on which the 
examiner based his opinion are not on file.  Although the 
examiner provided his impression of what those reports 
showed, VA is on constructive notice of those reports, and 
they should be obtained.  See generally, Bell v. Derwinski, 2 
Vet. App. 611 (1992).  This is particularly important given 
that earlier X-ray studies of the pelvis in 1999 did 
demonstrate degenerative changes (whereas the examiner 
indicated that the current X-ray studies of the pelvis were 
normal).
 
More importantly, and as indicated previously, if a condition 
is not noted at service entrance, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran's Ehlers-Danlos disease 
was not a condition noted at service entrance.  Nor was the 
left femur fracture or the knee problems.  The October 2003 
examiner arguably concluded (without explanation) that there 
had been no worsening of Ehlers-Danlos disease in service.  
He did not address the predicate matter of whether the 
Ehlers-Danlos disease (if it in fact ever existed, given the 
absence of any diagnosis of the disorder in the years after 
service) clearly and unmistakably existed prior to service.  
For this reason, the Board will remand the issue for 
additional VA examination.

As to the bilateral knee disorders, and the residuals of 
fractures of the left femur and right inferior pubic ramus, 
those issues are clearly intertwined with the Ehlers-Danlos 
disease claim.  It is not clear at this point whether they 
represent mere manifestations of the Ehlers-Danlos disease, 
or separate disorders in their own right.  On remand, the 
veteran should be afforded a VA examination addressing these 
disabilities as well.  

With respect to the right and left foot disorders, the 
service entrance examination for the veteran documents pes 
planus, although it did not specify whether the disorder was 
bilateral in nature.  Following service, the veteran has 
evidenced left foot findings on diagnostic studies.  Notably, 
however, the October 2003 examination did not include 
consideration of the claimed foot disorders, and the veteran 
has otherwise not been examined by VA in connection with his 
right or left foot claims.  The Board is of the opinion that 
a VA examination of those claimed disorders would be helpful 
in the adjudication of the appeal. 

The Board notes that the veteran has reported receiving a 
disability retirement from the U.S. Postal Office, at least 
in part based on his claimed depression.  There is no 
indication that the RO has sought to obtain records from the 
U.S. Postal Service or the U.S. Office of Personnel 
Management in connection with the veteran's disability 
retirement.

The Board also notes that the veteran has identified numerous 
private sources of medical treatment.  The claims files do 
not contain records from each identified source, but the 
veteran has indicated that several of those sources no longer 
retain his records.  On remand the RO should afford the 
veteran another opportunity to request VA assistance in 
obtaining outstanding relevant records from any source he 
believes still retains his records.

The Board lastly notes that at his October 2003 VA 
psychiatric examination, the veteran reported that he 
received monetary benefits from the Social Security 
Administration (SSA).  He did not indicate whether those 
benefits were based on a finding of disability, and the Board 
notes that he was of retirement age when he made the 
statement.  Nevertheless, on remand the RO should seek 
clarification from the veteran as to the basis for his award 
of SSA benefits.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should request copies of all 
records compiled by the U.S. Office of 
Personnel Management and the U.S. Postal 
Service in conjunction with the decision 
to award the veteran disability benefits.  
These records should be associated with 
the claims files. 

4.  The RO should also request the 
veteran to clarify whether he is 
receiving, or has received, disability 
benefits from the SSA.  If he responds in 
the affirmative, the RO should attempt to 
obtain a copy of any SSA decision 
awarding disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award was based, and a copy of 
any medical records associated with any 
subsequent disability determinations by 
the SSA for the veteran.

5.  Thereafter, the veteran should be 
scheduled for a pertinent VA examination 
to determine the nature, extent, and 
etiology of any Ehlers-Danlos disease; 
the nature, extent, and etiology of any 
right and/or left knee disability; the 
nature, extent, and etiology of any right 
and/or left foot disability; the nature, 
extent, and etiology of any residuals of 
a left femur fracture; and the nature, 
extent, and etiology of any residuals of 
a right inferior pubic ramus fracture.  
The claims folders must be made available 
to the examiner in conjunction with the 
examination. All indicated studies should 
be conducted.  All pertinent pathology 
should be noted in the examination 
report. In addition, the examiner should 
address the following questions:

a.  Is it clear and unmistakable that the 
veteran had Ehlers-Danlos disease prior 
to his entry into the military?

b.  If not, is it at least as likely as 
not (i.e., a 50% probability or greater) 
that any currently diagnosed residuals of 
Ehlers-Danlos disease had its (their) 
clinical onset in service or is (are) 
otherwise related to active service?

c.  If it is clear and unmistakable that 
the veteran had Ehlers-Danlos disease 
prior to his entry into the military, is 
it clear and unmistakable that the 
disability underwent no chronic or 
permanent increase in severity during 
service?

d.  If it is clear and unmistakable that 
the veteran had Ehlers-Danlos disease 
prior to his entry into the military, and 
it is debatable whether it underwent a 
chronic or permanent increase in severity 
during service, is it clear and 
unmistakable that any increase in 
severity during service was due to the 
natural progress of the condition? 

e.  With respect to any right and/or left 
foot disorder identified, is it clear and 
unmistakable that the veteran had that 
disorder prior to his entry into the 
military?

f.  If not, is it at least as likely as 
not (i.e., a 50% probability or greater) 
that any currently diagnosed right and/or 
left foot disorder had its clinical onset 
in service or is otherwise related to 
active service?

g.  If it is clear and unmistakable that 
the veteran had a right and/or left foot 
disorder prior to his entry into the 
military, is it clear and unmistakable 
that such disability underwent no chronic 
or permanent increase in severity during 
service?

h. If it is clear and unmistakable that 
the veteran had a right and/or left foot 
disorder prior to his entry into the 
military, and it is debatable whether it 
underwent a chronic or permanent increase 
in severity during service, is it clear 
and unmistakable that any increase in 
severity during service was due to the 
natural progress of the condition? 

i.  With respect to any right and/or left 
knee disorder identified which the 
examiner determines is not a residual of 
Ehlers-Danlos disease, is it at least as 
likely as not that such disorder is 
etiologically related to service, or was 
manifest within one year of the veteran's 
discharge therefrom?

j.  With respect to any left femur 
disorder identified which the examiner 
determines is not a residual of Ehlers-
Danlos disease, is it at least as likely 
as not that such disorder is 
etiologically related to service, 
including to the left femur fracture 
experienced therein?

k.  With respect to any disorder 
involving the right inferior pubic ramus 
identified which the examiner determines 
is not a residual of Ehlers-Danlos 
disease, is it at least as likely as not 
that such disorder is etiologically 
related to service, including to the 
right inferior pubic ramus fracture 
experienced therein?

The rationale for all opinions expressed 
should be explained.

6.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of the veteran's psychiatric disability.  
All indicated studies should be 
performed.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric disability 
is etiologically related to service.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available to the 
examiner.  

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


